UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6356


DAVID M. KISSI,

                  Plaintiff - Appellant,

          v.

PRAMCO II, LLC; DLA PIPER, of Maryland and New York; VENABLE
LLP, of Maryland and New York; FRIEDLANDER MISLER; PAUL
KRAMER, Mr. and Mrs.; GRANGER GEORGE MAHER, III, Mr. and
Mrs.; JOSEPH FRANKLIN BRUCE; JULIAN SPIRER; DONALD KAPLAN;
EMC CORPORATION, Bear Stearns, JP Morgan Chase; MONEY STORE,
First Union, Wachovia, Wells Fargo; WASHINGTON MUTUAL BANK,
Citicorp; LEGG MASON, INCORPORATED, Mark R. Fetting CEO;
PAUL MEANS, Mr. and Mrs.; COLDWELL BANKER, Joseph Gillespie,
CEO; GE, Steven Wieneke; DAVID WELLS, K Bank (Key Bank);
BUSINESS LOANS EXPRESS, James Quirk; WELLS FARGO & COMPANY;
THE WASHINGTON POST, and Newsweek; MARY GRAHAM; DONALD E.
GRAHAM, Chairman, Washington Post; SAM ZELLER, Chicago
Tribune;   TIMOTHY  J.   RYAN,  Publisher,   Baltimore  Sun;
WASHINGTON TIMES; WENDY MURDOCK, NewsCorp; RUPERT MURDOCK,
NewsCorp; ROLL CALL, Capitol Hill; THE NEW YORK TIMES,
Arthur Ochs Schulzberger; RIGGS HILL CONDO, c/o Hugh
Hardesty, Jr.,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv-00267-AW)


Submitted:   October 29, 2010               Decided:   November 23, 2010


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


David M. Kissi, Appellant Pro Se.       Amy E. Askew, KRAMON      &
GRAHAM, PA, Baltimore, Maryland, for Appellee DLA PIPER.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              David    Kissi          appeals        the     district       court’s      order

dismissing as frivolous his 42 U.S.C. § 1983 (2006) complaint.

We    have   reviewed      the    record        and     find      no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.       Kissi v. Pramco II, LLC, No. 8:09-cv-00267-AW (D. Md.

Feb. 12, 2009).

              Appellee DLA Piper has moved, pursuant to Fed. R. App.

P. 38, for an order enjoining Kissi from filing an action in any

court, including state courts, without prior approval.                                We find

the    authority      cited      by     DLA         Piper    to     be     unpersuasive      in

supporting     such    a   blanket          injunction.           However,    in    light    of

Kissi’s repeated abusive filings, we find sanctions appropriate.

Accordingly, we grant the motion as follows:                               Kissi is hereby

directed to pay DLA Piper the sum of $500; moreover, he is

enjoined from filing any further actions in this court until

this sanction is paid and a district court judge certifies that

his claim is not frivolous.

              We deny Kissi’s motion for appointment of counsel, as

well as all of his remaining pending motions, and dispense with

oral    argument      because         the    facts     and     legal       contentions      are

adequately     presented         in    the    materials           before    the    court    and

argument would not aid the decisional process.

                                                                                    AFFIRMED


                                                3